DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply received on May 17, 2022 has been entered. Applicant's amendments/remarks have been fully considered.  Claim 6 had been canceled.

Allowable Subject Matter
2.	Claims 1-5 are allowed.
3.	The following is an examiner's statement of reasons for allowance.
Claim 1 is allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…a voltage conversion unit that performs a voltage conversion operation for stepping up or down a voltage applied to a first conductive path that is a path through which power is supplied from the power storage unit, and applying an output voltage to a second conductive path that, along with a third conductive path that is connected to a backup target load, constitutes a path for supplying power to the backup target load; a control unit that controls the voltage conversion operation such that the output voltage that is applied to the second conductive path by the voltage conversion unit reaches a target voltage; and a temperature obtaining unit that obtains a temperature of the power storage unit, wherein, when the temperature obtained by the temperature obtaining unit is within a predetermined first temperature range, the control unit sets the target voltage to a first target voltage, and, when the temperature obtained by the temperature obtaining unit is within a predetermined second temperature range that is higher than the predetermined first temperature range, the control unit sets the target voltage to a second target voltage that is higher than the first target voltage.” as set forth in the claim.

Claim 2 is allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…a voltage conversion unit that performs a voltage conversion operation for stepping up or down a voltage applied to a first conductive path that is a path through which power is supplied from the power storage unit, and applying an output voltage to a second conductive path that, along with a third conductive path that is connected to a backup target load, constitutes a path for supplying power to the backup target load; a control unit that controls the voltage conversion operation such that the output voltage that is applied to the second conductive path by the voltage conversion unit reaches a target voltage; and a temperature obtaining unit that obtains a temperature of the power storage unit, wherein the higher the temperature obtained by the temperature obtaining unit is, the higher the target voltage the control unit sets.” as set forth in the claim.

Claims 3 and 5 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…a voltage conversion unit that performs a voltage conversion operation for stepping up or down a voltage applied to a first conductive path that is a path through which power is supplied from the power storage unit, and applying an output voltage to a second conductive path that, along with a third conductive path that is connected to a backup target load, constitutes a path for supplying power to the backup target load; a control unit that controls the voltage conversion operation such that the output voltage that is applied to the second conductive path by the voltage conversion unit reaches a target voltage; and a temperature obtaining unit that obtains a temperature of the third conductive path, wherein, when the temperature obtained by the temperature obtaining unit is within a predetermined first temperature range, the control unit sets the target voltage to a first target voltage, and, when the temperature obtained by the temperature obtaining unit is within a predetermined second temperature range that is higher than the predetermined first temperature range, the control unit sets the target voltage to a second target voltage that is higher than the first target voltage.” as set forth in the claims.

Claim 4 is allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…a voltage conversion unit that performs a voltage conversion operation for stepping up or down a voltage applied to a first conductive path that is a path through which power is supplied from the power storage unit, and applying an output voltage to a second conductive path that, along with a third conductive path that is connected to a backup target load, constitutes a path for supplying power to the backup target load; a control unit that controls the voltage conversion operation such that the output voltage that is applied to the second conductive path by the voltage conversion unit reaches a target voltage; and a temperature obtaining unit that obtains a temperature of the third conductive path, wherein the higher the temperature obtained by the temperature obtaining unit is, the higher the target voltage the control unit sets.” as set forth in the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Richard Tan/
Primary Examiner, Art Unit 2849